In the Missouri Court of Appeals
                               Eastern District
                                        DIVISION FOUR

MATTHEW D. MARTIN,                            )      No. ED107883
                                              )
         Appellant,                           )      Appeal from the Circuit Court of
                                              )      Cape Girardeau County
vs.                                           )      18CG-CC00176
                                              )
STATE OF MISSOURI,                            )      Honorable Benjamin F. Lewis
                                              )
         Respondent.                          )      Filed: April 28, 2020


                                            OPINION

         Matthew Martin appeals the judgment of the Circuit Court of Cape Girardeau County

denying his Rule 24.0351 motion for post-conviction relief without an evidentiary hearing

following Martin’s guilty plea to felony possession of methamphetamine. On appeal, Martin

asserts that the trial court erred by denying his motion without an evidentiary hearing because he

alleged facts—that his counsel’s ineffective assistance rendered his guilty plea involuntary and

unknowing—which entitled him to relief. We disagree and affirm.

                              Factual and Procedural Background

         On May 24, 2017, Martin was at Cape Rock Park in Cape Girardeau County, Missouri

when law enforcement officers found methamphetamine in his pocket. Martin was arrested and

charged with felony possession of a controlled substance.        On September 1, 2017, Martin


1
    All references are to Missouri Supreme Court Rules (2019).
requested that the trial court dispose of the charge pursuant to § 217.460,2 which authorizes the

dismissal of any pending indictment, information, or complaint not brought to trial within 180

days of the request. On September 25, 2017, the court took up Martin’s request and scheduled

this matter for a jury trial on April 3, 2018.

         On March 9, 2018, Martin’s counsel moved to dismiss this case on the basis that the 180-

day period of time during which Martin’s case should have been tried under § 217.460 had

expired. The motion asserted that during the September 25, 2017 hearing the court, over

counsel’s objection, scheduled Martin's trial for April 3, 2018, which was beyond the 180-day

statutory period. The trial court denied Martin’s motion finding that there was no record of

counsel’s objection to the April trial date, and further found that Martin was not prejudiced by

the delayed trial date.

         On March 26, 2018, Martin pled guilty to felony possession of methamphetamine and

was sentenced to six years of imprisonment in the Missouri Department of Corrections. Then,

on August 6, 2018, Martin filed, pro se, his motion for post-conviction relief seeking to vacate

his guilty plea. After new counsel was appointed to represent him, Martin filed an amended

motion on February 6, 2019 requesting an evidentiary hearing to show the court why his

conviction and sentence should be vacated, which the trial court denied. This appeal follows.

                                        Standard of Review

         A motion court’s findings of fact and conclusions of law are presumptively correct.

Mitchell v. State, 510 S.W.3d 366, 370 (Mo. App. E.D. 2017) (citing Wilson v. State, 813 S.W.2d
833, 835 (Mo. banc 1991). Appellate review of motions for post-conviction relief is limited to

whether the findings and conclusions of the motion court are clearly erroneous. Morrow v. State,



2
    All statutory references are to RSMo 2016 unless otherwise indicated.
                                                 2
21 S.W.3d 819, 822 (Mo. banc 2000). Findings and conclusions are clearly erroneous when a

full review of the record definitely and firmly reveals a mistake has been made. Id.

                                            Discussion

  I.   The trial court did not err by denying Martin’s post-conviction motion without an
       evidentiary hearing because Martin failed to show that he was entitled to relief.

       A movant is entitled to an evidentiary hearing in post-conviction cases only if: (1) the

movant pleads facts that if true would warrant relief; (2) the facts alleged are not refuted by the

record; and, (3) the matter complained of resulted in prejudice to the movant. Dorsey v. State,

115 S.W.3d 842, 844-45 (Mo. banc 2003). An evidentiary hearing is not required if the files and

records of the case conclusively show that the movant is entitled to no relief. Ventimiglia v.

State, 468 S.W.3d 455, 461-62 (Mo. App. E.D. 2015).

       On appeal, Martin challenges the trial court’s denial of his post-conviction motion

without an evidentiary hearing on the basis that he is entitled to relief because his guilty plea was

rendered involuntary by his defense counsel’s ineffective assistance.          Specifically, Martin

maintains that counsel failed to object to a trial setting beyond the 180-day statutory period, and

failed to introduce evidence demonstrating that Martin was prejudiced by the delay in his trial.

We find, however, that Martin failed to establish that his counsel’s actions rendered his guilty

plea involuntary, and therefore, the court was correct to deny his motion.

       When the requested evidentiary hearing involves a claim of ineffective assistance of

counsel, the movant must allege facts, unrefuted by the record, that (1) trial counsel's

performance did not conform to the degree of skill, care and diligence of a reasonably competent

attorney, and (2) he was thereby prejudiced. Webb v. State, 334 S.W.3d 126, 128 (Mo. banc

2011). Where a movant alleges ineffective assistance of counsel following a guilty plea, the

claim of ineffective assistance is “immaterial except to the extent it impinges on the

                                                 3
voluntariness and knowledge with which a [movant] pled guilty.” Ventimiglia, 468 S.W.3d at

462 (quoting Cain v. State, 859 S.W.2d 715, 717 (Mo. App. E.D. 1993)). “If an examination of

the guilty plea proceedings directly refute that movant's plea was involuntary, movant is not

entitled to an evidentiary hearing.” Cain, 859 S.W.2d at 717.

       Here, the record directly refutes Martin’s claim that he pled guilty unknowingly and

involuntarily. At the March 26, 2018 plea hearing, Martin testified that he understood what he

was being charged with and that by pleading guilty he was waiving his right to a trial. The only

reservation Martin expressed was a feeling of being threatened by the State’s statement to him

that if he did not plead guilty, he would be labeled as a prior and persistent drug offender. When

the court asked Martin if he had been otherwise induced or threatened to plead guilty by either

his counsel or opposing counsel, Martin responded no. And, we find nothing in the record to

demonstrate that Martin was misled into pleading guilty because his counsel failed to object to a

trial setting beyond the 180-day period or because she did not introduce evidence that Martin

was prejudiced by the delayed trial date.

       Moreover, “a defendant who repeatedly assures the court that he is satisfied with his

counsel's performance and that his counsel has done everything he requested, is later barred from

obtaining post-conviction relief based on ineffective assistance of counsel.” Hamilton v. State,

865 S.W.2d 374, 375 (Mo. App. E.D. 1993)). During the March 26, 2018 plea hearing, Martin

testified that he was satisfied with his counsel’s investigation of the facts of his case and her

negotiation of the plea, and that she had done everything that he requested. Later, during his

sentencing hearing, the court asked Martin again about his counsel’s handling of the case and

Martin reassured the court that he was satisfied with her performance. At either hearing, Martin




                                                4
could have expressed his dissatisfaction with his counsel’s handling of the trial setting beyond

the 180-day period. Instead, Martin asserted only satisfaction with his counsel’s performance.

       Based on the foregoing, we are unpersuaded that Martin established that his counsel’s

actions misled him to waive his right to a trial and enter a guilty plea. Thus, Martin has failed to

show he is entitled to any relief, and therefore, we find his motion was correctly denied.

                                           Conclusion

       For the reasons stated above, we affirm the judgment of the trial court.




                                                             James M. Dowd, Presiding Judge

Gary M. Gaertner, Jr., and
Robin Ransom, J. concur.




                                                 5